Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered August 11, 2003, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge concerning the Supreme Court’s charge on the issue of justification is impreserved for appellate review, as the defendant did not object to the charge as given or request a supplemental charge (see CPL 470.50 [2]; People v Moultrie, 6 AD3d 730 [2004]; People v Santos, 280 AD2d 561). Under the circumstances of this case, we decline to review it in the exercise of our interest of justice jurisdiction (see People v Holmes, 12 AD3d 532 [2004]; cf. People v Feuer, 11 AD3d 633 [2004]). Adams, J.P., S. Miller, Ritter and Fisher, JJ., concur.